Title: From Thomas Jefferson to George Hammond, 28 January 1792
From: Jefferson, Thomas
To: Hammond, George


          
            Sir
            Philadelphia January 28th. 1792.
          
          The Attorney General has not yet reported on the Case of Hooper and Pagan, and thinks it will be some days before he shall be able to do it. In the mean time as the Supreme federal Court will meet on Monday se’nnight, he has desired me to draw your attention to that circumstance, as it will give an opportunity of applying for a writ of error to review the proceedings, the only legal way of removing them from a State Court to that of the general Government. Should you be unfurnished with the records in the case to support the application, a complete copy of them are in the hands of the Attorney General, and shall be at your service as long as may be necessary for that purpose.—I have the honor to enclose you a copy of the Attorney General’s letter to me, and of being with perfect Esteem and Respect, Sir, Your most obedient & Most humble Servant,
          
            Th: Jefferson
          
        